An unpub|ishclld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEME CouR'r
oF
NEvAoA

(0) 1947A 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

HERBERT HANSGN, 

 

No. 627 65
Appellant,
vs. at l 
GEMSTONE LVS, LLC, §  L H, 
Respondent.

MAY 20 2013

TRAClE K. Llr~:fn¢.’»,»z/i.v~.¢
F 3 P ~ " ‘

    

 

ORDER DISMISSING APPEAL

When this pro se appeal was docketed, this court gave
appellant 40 days to file and serve his civil appeal statement. Appellant’s
civil appeal statement was due in this court by May 1, 2013. To date,
appellant has failed to file his civil appeal statement or otherwise respond
to this court’s directive. Accordingly, we conclude that appellant has
abandoned this appeal, and we

ORDER this appeal DISMISSED.

  

Gibbons
l . ,¢ / ,J.
Douglas
O   J
Saitta

cc: Hon. Susan Scann, District Judge
Herbert Hanson
David J. Merrill, P.C.
Eighth District Court Clerk

|5~ /»/8!3